Citation Nr: 1624484	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.
 
In March 2012, the Board remanded the matter for further development

In May 2014, the Board denied entitlement to specially adapted housing.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2015, on the basis of a Memorandum Decision, vacated the denial and remanded the matter to the Board for further action.

In September 2015, the Board remanded the matter for further development.


FINDING OF FACT

The Veteran's service-connected varicose veins result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for specially adapted housing have been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to specially adapted housing.

A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's service-connected disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due to, as relevant here, "[t]he loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 U.S.C. § 2101(a) (West 2014); see also 38 C.F.R. §§ 3.350(a)(2), 3.809(b) (2015) (defining "[l]oss of use of a hand or foot" as "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance"), 3.350(b)(1) (equating "loss and loss of use of an extremity" with the definition for "loss of use of a hand or foot").  The term "preclude locomotion" means "the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  38 C.F.R. § 3.809(d).

In November 2015, a VA examiner opined that the Veteran's varicose veins do not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  However, the examiner stated that the Veteran's "varicose veins and associated boardlike edema of both legs [] prohibit standing," noting that varicose veins preclude the Veteran from standing or walking more than 5-10 feet.

Notwithstanding the examiner's opinion, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected varicose veins result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  With respect to loss of use, the Veteran's legs would be equally well served by amputation with use of a suitable prosthetic appliance due to the boardlike nature of his varicose veins and associated edema.  With respect to locomotion, his varicose veins preclude standing and driving and require regular wheelchair use.  Significantly, the November 2015 VA examiner reported that these limitations stem from the Veteran's varicose veins, not his nonservice-connected obesity and degenerative joint disease as had previously been the case.  Furthermore, while the case was in remand status, the ratings for the Veteran's service-connected varicose veins were increased to 100 percent for both legs in a December 2015 rating decision.

On further reflection, and as the aforementioned limitations are sufficient to satisfy the criteria for special adapted housing, the Board need not address whether nonservice-connected obesity and degenerative joint disease and their resultant limitations are attributable to the Veteran's service-connected varicose veins.  Accordingly, specially adapted housing is warranted.


ORDER

Specially adapted housing is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


